ATTACHMENT FOR CURRENT FILING OF N-SAR SUB-ITEM 77C Bank and Thrift Opportunity Fund The Fund held its Annual Meeting of Shareholders on January 21, 2011. The following proposal was considered by the shareholders: Proposal: Election of three (3) Trustees to serve for a three-year term ending at the Annual Meeting of Shareholders in 2014. The votes cast with respect to each Trustee are set forth below. THE PROPOSAL PASSED ON January 21, 2011. TOTAL VOTES FOR THE NOMINEE TOTAL VOTES WITHHELD FROM THE NOMINEE James F. Carlin 15,987,714 1,486,089 William H. Cunningham 15,992,879 1,550,924 Gregory A. Russo 15,997,409 1,476,394 The following eight Trustees were not up for election and remain in office: Deborah C. Jackson, Charles L. Ladner, Stanley Martin, Patti McGill Peterson, Hugh McHaffie, John A. Moore, Steven R.
